Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 3, 5, 7, 11, 12, 13, 15, 17, and 20 have been amended. Claims 6, 8, 16, and 18 have been canceled. Claims 1-5, 7, 9-15, 17, 19, and 20 are pending and rejected in the application.  This action is Final. 

Response to Arguments
Applicant Argues 
For at least the foregoing reasons, Sun Hsu, Joshi, and Yoon, whether considered independently or in combination, do not disclose or suggest “performing a join operation between the first database table and a second database table, the join operation being performed by at least traversing the hash trie filled with the first plurality of data records to identify, for a second data record of a second plurality of data records in the second database table, a second node in the hash trie occupied by a third data record of the first plurality of data records having a same key value as the second data record of the second plurality of data records, and in response to identifying the second node in the hash trie, updating a vector including a bit for each of the first plurality of data records, the updating includes setting a bit in the vector corresponding to the third 

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-5, 7, 9-15, 17, 19, and 20 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 10, 11, 12, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hsu et al U.S. Patent Publication (2006/0218176; hereinafter: Sun Hsu) in view of Joshi et al. U.S. Patent (7,043,494; hereinafter: Joshi) and further in view of Choi U.S. Patent Publication (2019/0391974; hereinafter: Choi) 




Claims 1, 11, and 20
As to claim 1, 11, and 20, Sun Hsu discloses a system, comprising:
 at least one data processor (paragraph[0040], “Users, such as remote Internet users, are represented by a variety of computers such as computers 20, 25, 30, and can access the host server 15 through a network 35…etc.”); and 
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (paragraph[0039], “System 10 includes a software programming code or a computer program product that is typically embedded within, or installed on a host server 15…etc.”): 
inserting, into a hash trie, a first plurality of data records from a first database table, the inserting includes traversing the hash trie to at least identify, for a first data record from the first plurality of data records, a first node at which to insert the first data record (paragraph[0072]-paragraph[0073], “At each level, the hash trie uses 8 bits of the hash value as an index. If no collision occurs during insertion of a record in a level, the record is inserted…etc.”), the hash trie being traversed based at least on a hash of a key value associated with the first data record (paragraph[0073], “At each level, the hash trie uses 8 bits of the hash value as an index. If no collision occurs during insertion of a record in a level, the record is inserted…etc.”), 

Sun Hsu does not appear to explicitly disclose 
the first node being identified based at least on a first offset comprising a binary representation of the hash of the key value, the first offset including a first portion of a plurality of binary digits forming the binary representation, and the first data record being 
performing, a join operation between the first database table and a second database table, the join operation being performed by at least 
traversing the hash trie filled with the first plurality of data records to identify, for a second data record of a second plurality of data records in the second database table, a second node in the hash trie occupied by a third data records of the first plurality of data records having a same key value as the second data record of the second plurality of data records, and 
in response to identifying the second node in the hash trie, updating a vector including a bit for each of the first plurality of data records, the updating includes setting a bit in the vector corresponding to the third data record of the first plurality of records to indicate the third data record as matching the second data record. 

However, Joshi discloses the first node being identified based at least on a first offset comprising a binary representation of the hash of the key value, the first offset including a first portion of a plurality of binary digits forming the binary representation (column 7, lines 29-54, “the address displacement by which the initial memory address location of the bucket allocated in block 340 is offset from overflow bucket table 16's initial memory address location. The key insertion process then concludes successfully…etc.”), and the first data record being inserted at the first node by at least updating a data structure included at the first node (column 6, lines 35-44, “then K.sub.n is stored in cell I.sub.n (block 308), which remains a type 0 cell, and the key insertion 
	
The combination of Sun HSU and Joshi do not appear to explicitly disclose performing, a join operation between the first database table and a second database table, the join operation being performed by at least 
traversing the hash trie filled with the first plurality of data records to identify, for a second data record of a second plurality of data records in the second database table, a second node in the hash trie occupied by a third data records of the first plurality of data records having a same key value as the second data record of the second plurality of data records, and 
in response to identifying the second node in the hash trie, updating a vector including a bit for each of the first plurality of data records, the updating includes setting a bit in the vector corresponding to the third data record of the first plurality of records to indicate the third data record as matching the second data record. 


traversing the hash trie filled with the first plurality of data records to identify, for a second data record of a second plurality of data records in the second database table (paragraph[0013], “The Join method, when performing the Join operation, includes: probing utilizing the records in the second table, after reading the records in the buckets of the first table if the records in the bucket are not sorted at the time of performing Join operation…etc.”), a second node in the hash trie occupied by a third data records of the first plurality of data records having a same key value as the second data record of the second plurality of data records (Figure 5, paragraph[0052], “In addition, when the records A1 and B1 are included in one bucket which is the lower bits <001> and the record C1 is added as shown in FIG. 5, the records A1 and C1 and the record B1 have the same lower bits <001>, but classified based on the difference of the upper bits…etc.”), and 
in response to identifying the second node in the hash trie, updating a vector including a bit for each of the first plurality of data records (paragraph[0059], “FIG. 8 is a diagram showing a case where there is a plurality of records having duplicate keys according to an embodiment of the present disclosure. Referring to FIG. 8, when A0 and B0 records are included in one bucket 40 and a new record having the same value as the primary key of A0 among the records in the bucket 40 is to be added, a new 

Claims 2 and 12
As to claims 2 and 12, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 1, as noted above, and Joshi further disclose wherein the operations further comprise: identifying, based at least on a second offset comprising the binary representation of the hash of the key value, the second node in the hash trie, the second offset including a second portion of the plurality of binary digits forming the binary representation of the hash of the key value (column 7, lines 29-54, “Cell I.sub.n is 
 determining whether third data record occupying the second node is associated with a different key value than the first data record(column 7, lines 29-54, “Cell I.sub.n is then updated (block 346) by storing in other predefined fields of cell I.sub.n the key bit position value selected to distribute the keys between the two buckets, and the address displacement by which the initial memory address location of the bucket allocated in block 340 is offset from overflow bucket table 16's initial memory address location….etc.”); and 
in response to determining that third data record is associated with the different key value, continuing the traversing of the hash trie from the second node to the first node (column 17, lines 35-44, “If the trie grows beyond a certain size the third cell type will be incapable of storing sufficient bucket offset and key bit position selector information, at which point it can be converted to a type 1 cell…etc.”).

Claims 3 and 13
As to claims 3 and 13, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 1, as noted above, and Sun Hsu further disclose wherein in response to determining that the first node is occupied by fourth data record from the first plurality of data records that is associated with a same key value as the first data  A new level in tree 400 is required because a collision has occurred…etc.”).

Claim 10
As to claim 10, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 1, as noted above, and Joshi further disclose wherein the data structure comprises a table and/or a linked list (column 4, lines 25-37, “Each has table cell is…wide and can store a maximum of k keys…etc.”).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hsu et al U.S. Patent Publication (2006/0218176; hereinafter: Sun Hsu) in view of Joshi et al. U.S. Patent (7,043,494; hereinafter: Joshi) and further in view of Choi U.S. Patent Publication (2019/0391974; hereinafter: Choi) and further in view of Bellamkonda et al. U.S. Patent Publication (2006/0116989; hereinafter: Bellamkonda) 

Claims 4 and 14
As to claims 4 and 14, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the database operation comprises performing a GROUP BY operation that includes 

However, Bellamkonda discloses wherein the database operation comprises performing a GROUP BY operation that includes grouping, based at least on a respective key value associated with each of the first plurality of data records, the first plurality of data records into one or more groups, and determining, for each of the one or more groups, a corresponding aggregate value (figure 3, paragraph[0020], “A hash aggregation technique described herein operates in two phases. In the first phase, referred to as the "load phase," data read from an underlying row source is partitioned on GROUP BY keys with on-the-fly aggregation…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sun Hsu with the teachings of Joshi, Choi, and Bellamkonda to using an Group By operation on database tables which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sun Hsu with the teachings of Joshi, Choi, and Bellamkonda to efficiently perform data aggregation operations on data stored in a database (Bellamkonda: paragraph[0002]).  

Claims 5 and 15
As to claims 5 and 15, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 4, as noted above, wherein the operations further comprise: in .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hsu et al U.S. Patent Publication (2006/0218176; hereinafter: Sun Hsu) in view of Joshi et al. U.S. Patent (7,043,494; hereinafter: Joshi) and further in view of Choi U.S. Patent Publication (2019/0391974; hereinafter: Choi) and further in view of Hasan et al. U.S. Patent Publication (2007/0136331; hereinafter: Hasan) 

Claims 7 and 17
As to claims 7 and 17, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the operations further comprises: in response to determining that the first node is occupied by a fourth data record from the first plurality of data records that is associated with a same key value as the first data record, storing the first data record in a separate data structure and updating a vector at the first node to include a pointer to the separate data structure.

However, Hasan discloses wherein the operations further comprises: in response to determining that the first node is occupied by a fourth data record from the first plurality of data records that is associated with a same key value as the first data record, storing the first data record in a separate data structure and updating a vector at the first node to include a pointer to the separate data structure (paragraph[0087], “Note that each bit-vector may correspond to multiple Result Table entries. Therefore, each bit-vector stores a pointer to its corresponding region in the Result Table. The number of ones in the bit-vector provides an offset for this pointer…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sun Hsu with the teachings of Joshi, Choi, and Hasan to discover similar data using pointers and bit vectors which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sun Hsu with the teachings of Joshi, Choi, and Hasan to a hash-based packet processing architecture that is collision-free and storage efficient (Hasan: paragraph[0014]).  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun Hsu et al U.S. Patent Publication (2006/0218176; hereinafter: Sun Hsu) in view of Joshi et al. U.S. Patent (7,043,494; hereinafter: Joshi) and further in view of Choi U.S. Patent Publication (2019/0391974; hereinafter: Choi) and further in view of Eisenreich et al. U.S. Patent Publication (2016/0171039; hereinafter: Eisenreich) 
Claims 9 and 19
As to claims 9 and 19, the combination of Sun Hsu, Joshi, and Choi discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first database table includes a plurality of rows that each corresponds to one of the first plurality of data records, wherein the first database table further includes a plurality of columns, and wherein the key value is stored in one or more of the plurality of columns designated as a key column..

However, Eisenreich discloses wherein the first database table includes a plurality of rows that each corresponds to one of the first plurality of data records, wherein the first database table further includes a plurality of columns, and wherein the key value is stored in one or more of the plurality of columns designated as a key column(paragraph[0016]-paragraph[0017], “The table 113 can include one or more hash columns for storing hash identifiers associated with each record…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sun Hsu with the teachings of Joshi, Choi, and Eisenreich to generate column keys for data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sun Hsu with the teachings of Joshi, Choi, and Eisenreich to determine that a hash collision occurs and adding a counter to the new hash value to generate a unique hash ID (Eisenreich: paragraph[0003]).  


Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000